DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
This action is in reply to the Amendment filed on June 28, 2021 (“the Response”). Claims 1 and 23 are Currently amended; claims 3-6, 8, 10, 11, 13, 15, 20-22, 29, and 31 are Previously presented; claims 9 and 14 are Original; and claims 2, 7, 12, 16-19, 24-28, 30, and 32-46 are Canceled. Claim 1, 3-6, 8-11, 13-15, 20-23, 29, and 31  currently pending and have been examined.

Response to Amendments
Applicant’s amendments to claims 1 and 23 have been noted by the Examiner.  These amendments are sufficient to overcome the claim rejections under 35 U.S.C. 102 set forth in the prior office action. Therefore, those claim rejections are withdrawn by the Examiner.  However, the amendments are not sufficient to overcome the rejections set forth under 35 USC 103, and they necessitate the new grounds of rejection set forth under 35 U.S.C. 103. Therefore, the rejections herein are made FINAL.



Claim Rejections - 35 USC § 103
Claims 1, 3-6, 8-11, 13-15, 20, 21, 23, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2007/0131043, Frost (“Frost”) in view of U.S. Patent Pub. No. 2008/0182729, Ziska et al. ("Ziska").
Regarding claim 1 (Currently amended), Frost teaches a modular mannequin (test dummy apparatus whose parts can be assembled, disassembled, and reassembled to allow for movement of the apparatus in pieces, i.e., “modular,” Abstract) comprising: a plurality of individual mannequin sub-parts (e.g., torso/head 100, which can also be two separate parts, FIGS. 1A-1E, ¶53, ¶117; thigh 200, FIGS. 2A-2F; lower leg 300, FIGS. 3A-3E; upper arm component 820, lower arm component 840, FIGS. 8A-8B); and one or more flexible couplings (the components are connected to one another at articulating joints, ¶27, i.e., the joints are “flexible couplings”); each of the flexible couplings being configured to releasably connect two or more of the plurality of individual mannequin sub-parts to one another (parts can be assembled, disassembled, and reassembled to allow for movement of the apparatus in pieces, Abstract, i.e., the joints releasably connect at least two of the components together; there are a number of different methods to attach thigh 200 to the torso/head 100, examples set forth in ¶¶122-126; in order for arms to articulate in a similar fashion to the leg, the same concepts may be utilized for joining upper arm 820 to torso 100 and joining lower arm 840 to upper arm 820, ¶129; e.g., articulated joints shown in FIGS. 4A-4E), wherein one or more of the individual mannequin sub-parts are each configured to receive at least one removable material (each part has a drain/fill 
Frost may not explicitly teach that each flexible coupling comprises a flexible material. However, Ziska teaches a modular martial arts training device (Title, i.e., a training dummy, FIG. 1) that uses a series of belts and straps, belts and straps with buckles, and/or straps with hook-and-loop fastener attachments as the means for attaching the parts to one another (FIGS. 3, 5, 6, ¶26). Ziska further teaches that using the three pieces (head unit, FIG. 3; center unit, FIG. 5; and bottom unit, FIG. 6) attached in this manner (FIG. 1) allows a flexible unit which moves and simulates a human body, and the flexibility of adjoining the units allows for bending versus a singular unit which would likely move as a stationary piece (¶26). In other words, the belts and/or straps comprise flexible materials. It would have been obvious to one of ordinary skill in the art before the effective filing date to use flexible couplings comprised of a flexible material as in Ziska instead of the couplings of Frost by simple substitution of one known dummy part connection component for another that functions equivalently, i.e., allows the dummy sub-parts to move with respect to each other.
Regarding claim 3 (Previously presented), Frost teaches wherein one or more of the plurality of individual mannequin sub-parts each comprises a compartment configured to contain the at least one removable material (part cavity: each part has a drain/fill opening to allow for the filling and draining of each part cavity with the desired substance, e.g., water, ¶27, ¶114).  
 Frost teaches wherein one or more of the compartments are each selectively sealable (e.g., drain/fill opening 1865 can be raised from body surface 620 and dosed with a plug 630, FIG. 6, ¶118).  
Regarding claim 5 (Previously presented), Frost teaches wherein one or more of the individual mannequin sub-parts each comprises a flexible fabric (e.g., rubber, which is soft, ¶26). NOTE: Applicant has broadly defined “fabric” to mean a woven or non-woven material (p. 6, l. 2). Applicant’s Disclosure also states that the WO 2017/077306 PCT/GB2016/053417also individual mannequin sub-parts 12 may be5 fabricated from any suitable material, and in certain embodiments, the fabric 18 will be at least durable, waterproof and easy to clean (p. 7, ll. 4-6).
Regarding claim 6 (Previously presented), Frost may not explicitly teach further comprising one or more fastening means, each of the fastening means being associated with at least one respective flexible coupling and configured to facilitate the releasable connection of two or more of the plurality of individual mannequin sub-parts to one another. However, Ziska teaches a modular martial arts training device (Title, i.e., a training dummy, FIG. 1) that uses straps with hook-and-loop fastener attachments as the means for attaching the parts to one another (FIGS. 3, 5, 6, ¶26). It would have been obvious to one of ordinary skill in the art before the effective filing date to include hook-and-loop fasteners on the straps in order to yield the predictable results of being able to quickly and easily attach/detach the dummy parts to/from one another while maintaining flexibility.   
Claim 7 (Canceled).
 further comprising one or more adjustment means, each of the adjustment means being associated with at least one respective flexible coupling and configured to permit adjustment of a length of each respective flexible coupling. However, as discussed regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to use flexible couplings comprised of a flexible material as in Ziska instead of the couplings of Frost by simple substitution of one known dummy part connection component for another that functions equivalently, i.e., allows the dummy sub-parts to move with respect to each other. Further, Frost teaches that the current design is for an average adult human weighing 175 lbs. and having a height of 5’10”, but other designs may be created in the same fashion that simulate a child of various age groups (i.e., different heights and weights), a pregnant woman, or an obese person (¶28). Frost also teaches that the weight is adjustable (same apparatus can be used to simulate various body weights as desired (¶27), and one of ordinary skill in the art before the effective filing date would have recognized and appreciated that similarly making the height adjustable would allow the same apparatus to simulate various heights (e.g., heights of different adults and children of various age groups) as desired. Ziska teaches using a series of belts and straps, belts and straps with buckles, and/or straps with hook-and-loop fastener attachments as the means for attaching the parts to one another (FIGS. 3, 5, 6, ¶26), and Ziska also teaches using adjustable means for holding the device by a sparring partner in order to accommodate various sized hands/arms/legs via a means such as but not limited to VELCRO® straps and/or straps/buckles (¶27). It would have been obvious to one of ordinary skill in the art before 
Regarding claims 9 (Original) and 10 (Previously presented), Ziska further teaches wherein one or more of the adjustment means each comprises a hook and loop fastener (adjustable means can be but not limited to VELCRO® hook-and-loop straps and/or straps/buckles, ¶27) AND wherein one or more of the adjustment means each comprises a slide buckle (adjustable means can be but not limited to VELCRO® hook-and-loop straps and/or straps/buckles, ¶27). As discussed above regarding claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date to use flexible couplings comprised of a flexible material as in Ziska instead of the couplings of Frost by simple substitution of one known dummy part connection component for another that functions equivalently, i.e., allows the dummy sub-parts to move with respect to each other, and it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Frost by Ziska to make the lengths of the straps that hold the parts together be adjustable in order to yield the predictable results of being able to adjust the height of the dummy.
Regarding claim 11 (Previously presented), Frost teaches wherein one or more of the flexible couplings is configured to selectively provide a hinge between a first individual mannequin sub-part and a second individual mannequin sub-part when the first individual mannequin sub-part and the second individual mannequin sub-part are connected to one another (the components are connected to one another at articulating joints, ¶27; at least the arm and leg sub-components are 
Claim 12 (Canceled).
Regarding claim 13 (Previously presented), Frost teaches further comprising the at least one removable material (articulating body form that can be filled with any type of material that can be contained by plastic or rubber (hard or soft), in order to simulate the human body's weight, weight distribution, mass and possible density and temperature of the human body, ¶26; most popular substance is water, ¶114) received by at least one of the plurality of individual mannequin sub-parts (body parts can be filled and then connected together or connected and then filled, ¶114).  
Regarding claim 14 (Original), Frost may not explicitly teach further comprising at least two removable materials received by at least one of the plurality of individual mannequin sub-parts, each of the removable materials having a different density to that of the at least one other of the at least two removable materials. Frost does teach that the possible density of the dummy is created by filling the apparatus cavities with certain types of material (¶26). Further, Ziska teaches a modular martial arts training device (Title, i.e., a training dummy, FIG. 1) where each sub-part has an outer surface that covers the padding area (¶24), and each pad is made from, but is not limited to, cotton, cotton batting, felt, foam, high density foam and/or any other synthetic material which can be used to absorb the force of a punch 
Regarding claim 15 (Previously presented), Frost may not explicitly teach wherein the total weight of the modular mannequin is 100kg or greater. However, Frost teaches that the apparatus is to be used for simulating a human body (¶28) and that the apparatus can be used to simulate various body weights as desired (¶27). Frost further teaches that the current design is for an average person weighing 175 lbs. (just shy of 80kg), but other designs may be created in the same fashion that simulate a child of various age groups, a pregnant woman, or an obese person (¶28). Selecting a weight of 100kg or greater (about 220lbs) to represent an obese person requires only routine skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to make the total weight of the dummy of Frost be 100kg or greater in order to yield the predictable results of simulating an obese person.
Claims 16-19 (Canceled).
Regarding claim 20 (Previously presented), Frost teaches wherein two or more of the plurality of individual mannequin sub-parts are configured to provide a limb of the modular mannequin (e.g., thigh and lower leg provide leg (i.e., a limb): thigh 200, FIGS. 2A-2F, and lower leg 300, FIGS. 3A-3E; e.g., upper arm and lower arm provide arm (i.e., a limb): component 820 and lower arm component 840, FIGS. 8A-8B).  
 Frost teaches wherein two or more of the plurality of individual mannequin sub-parts are configured to provide a torso of the modular mannequin (torso and head form torso component: torso/head 100 can also be two separate parts, FIGS. 1A-1E, ¶53, ¶117). Even if Frost were found not to teach this feature, Ziska does (“torso” includes separate torso and groin pieces, FIG. 1; allows a flexible unit which moves and simulates a human body, and the flexibility of adjoining the units allows for bending, ¶26). It would have been obvious to one of ordinary skill in the art to subdivide the torso of the dummy in order to yield the predictable results of improving the realism of the movement of the parts with respect to one another.
Regarding claim 23 (Currently amended), Frost teaches a modular mannequin comprising: a plurality of individual mannequin sub-parts; and a plurality of flexible couplings, each of the flexible couplings connecting two or more of the plurality of mannequin sub-parts to one another (see prior-art rejection of claim 1), wherein one or more of the plurality of flexible couplings is configured to selectively form a hinge between a first individual mannequin sub-part and a second individual mannequin sub-part when the first individual mannequin sub-part and the second individual mannequin sub-part are connected to one another (see prior-art rejection of claim 11).
Frost may not explicitly teach wherein one or more of the flexible couplings each comprises a flexible material. However, see prior-art rejection of claim 1.
Claims 25-28 (Canceled).
 further comprising one or more fastening means, each of the fastening means being associated with at least one respective flexible coupling and configured to facilitate the releasable connection of two or more of the plurality of individual mannequin sub-parts to one another. However, see prior-art rejection of claim 6.
Claim 30 (Canceled).
Regarding claim 31 (Previously presented), Frost may not explicitly teach further comprising one or more adjustment means, each of the adjustment means being associated with at least one respective flexible coupling and configured to permit adjustment of a length of each respective flexible coupling. However, see prior-art rejection of claim 8.
Claims 32-46 (Canceled).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Frost in view of Ziska as applied to claim 1 above and further in view of German Patent Pub. No. DE 102006029045 B4, Aelterman, et al. (“Aelterman”).
Regarding claim 22 (Currently amended), Frost may not explicitly teach further comprising an outer casing configured to selectively at least partially receive two or more of the individual mannequin sub-parts. However, Aelterman teaches a weight load test dummy (¶4, translation) and that in a preferred embodiment of the invention, the body has at least one storage compartment for at least one weight element (¶19, translation) so that it is possible to handle the load dummy easily and flexibly (when empty of weights) and to use it with different adjustable weights (¶15, ) that can easily be added in situ for a test without spilling the fill material (for example, inside a vehicle, ¶11, translation). The body is expediently hollow and its cavity forms one or more storage compartments for the at least one weight element or elements (¶19, translation). In particular, it is preferred that the cavity extends over the entire load dummy and forms a single storage compartment so that it can accommodate a plurality of weight elements (¶19, translation). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Frost by Aelterman to include an outer casing (i.e., “compartment”) that can receive one or more mannequin sub-parts (i.e., “weight elements”) in order to yield the predictable results of being able to handle the load dummy easily and flexibly (when empty of weights) and use it with different adjustable weights that can easily be added in situ for a test without spilling the fill material.

Response to Arguments
The Applicant’s arguments filed in the Response regarding the rejections of claims 2, 6, 8-10, 21, 24, 29, and 31 under 35 USC 103 have been fully considered, but they are not persuasive. Applicant’s arguments will be addressed in the order in which they appear in the Response.  
In the Response, Applicant argues in substance that:
(1) Frost does not suggest the use of a flexible material in a flexible coupling as claimed;
(2) Frost teaches away from using a flexible material in the connector elements as this would destroy the purpose of the test dummy;

(4) One skilled in the art would not look to Ziska as a modifying reference for Frost as it would destroy the function of Frost (i.e., render Frost inoperable for its intended purpose). 
In response to the Applicant’s argument (1), the Examiner notes that the suggestion to use a flexible material for coupling two mannequin parts together need not come from the primary reference, Frost. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). One of ordinary skill in the art with Frost before her would look to the structures of other humanoid dummies/mannequins such as the structures taught by Ziska for obvious variations. 
 In response to the Applicant’s arguments (2) and (4), Examiner respectfully disagrees. Frost may not explicitly teach using a flexible material in the joints of the mannequin, but Frost does not teach away from doing so. Frost teaches that the joints are poseable (articulating joints, ¶27), i.e., flexible. Frost provides several different implementations of these flexible joints. For example, Frost describes a joint that allows for the legs to be positioned in a standing or sitting position as well as the allowing for the legs to be opened and pivoted outward, the thigh 200 attachment allowing both up and down movement of the thigh 200 and in and out movement as well (¶122). For another example, Frost also describes another thigh 200 attachment that allows multi-directional movement of the thigh 200 in order to accommodate multiple positioning of additional locking element that secures the joints in a desired position once placed therein via the flexible material of the joints. The presence of such a locking element (such as the locking pin, locking bolt, and/or locking wedge of Frost, ¶¶124-126) does not negate the flexibility of the joint (indeed, it is the joint’s flexibility that allows it to be placed in a variety of positions and necessitates the locking element in order to maintain that position).
In response to the Applicant’s argument (3), it has been held that a prior art reference must either be in the field of Applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). Examiner notes that just because the intended use of Ziska may be different than that of Frost does not necessarily equate to being in different fields of endeavor. In this case, Ziska is in the field of Applicant’s endeavor, namely, the field of modular mannequins. Even if Ziska were found not to be in Applicant’s field of endeavor (e.g., a finer granularity is applied to differentiate between martial arts dummies and test dummies), it is as least reasonably pertinent to the particular problem with which the Applicant was concerned, namely, a modular mannequin.
Applicant has failed to further distinguish claims 6, 8-10, 21, 23, 29, 31, 14, and 22, and they are rejected as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918.  The examiner can normally be reached on M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J.L.K./
Patent Examiner
Art Unit 3715

/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715